             Case 1:19-cv-05508-VSB Document 48 Filed 08/24/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
DENVER MCFADDEN,                                           :                            8/24/2020
                                                           :
                                        Plaintiff          :
                                                           :
                           -against-                       :            19-CV-5508 (VSB)
                                                           :
CITY OF NEW YORK, et al.,                                  :       ORDER AND NOTICE OF
                                                           :       INITIAL CONFERENCE
                                         Defendants. :
---------------------------------------------------------- X


VERNON S. BRODERICK, United States District Judge:

        This case has been assigned to me for all purposes. It is hereby:

        ORDERED that, in light of the public health crisis, the Court will not be holding an

initial pretrial conference.

        IT IS FURTHER ORDERED that, by September 24, 2020, the parties submit a joint

letter, not to exceed three (3) pages, providing the following information in separate paragraphs:

        1.       A brief description of the nature of the action and the principal defenses
                 thereto;

        2.       A brief explanation of why jurisdiction and venue lie in this Court. If any
                 party is a corporation, the letter shall state both the place of incorporation
                 and the principal place of business. If any party is a partnership, limited
                 partnership, limited liability company or trust, the letter shall state the
                 citizenship of each of the entity’s members, shareholders, partners and/or
                 trustees;

        3.       A brief description of all contemplated and/or outstanding motions;

        4.       A brief description of any discovery that has already taken place, and/or
                 that which will be necessary for the parties to engage in meaningful
                 settlement negotiations;

        5.       A brief description of prior settlement discussions (without disclosing the
                 parties’ offers or settlement positions) and the prospect of settlement;

        6.       The estimated length of trial; and
              Case 1:19-cv-05508-VSB Document 48 Filed 08/24/20 Page 2 of 5




         7.       Any other information that the parties believe may assist the Court in
                  advancing the case to settlement or trial, including, but not limited to, a
                  description of any dispositive issue or novel issue raised by the case.

         IT IS FURTHER ORDERED that the parties also jointly submit to the Court a proposed

case management plan and scheduling order. A template for the order is available at

http://nysd.uscourts.gov/judge/Broderick. The status letter and the proposed case management

plan should be filed electronically on ECF, consistent with Section 13.1 of the Court’s Electronic

Case Filing (ECF) Rules & Instructions, available at https://nysd.uscourts.gov/rules/ecf-related-

instructions.

         Pursuant to the Court’s Individual Rules and Practices in Civil Pro Se Cases, all

communications with the Court by a pro se party — including the aforementioned letter —

should be mailed to the Pro Se Office, United States District Courthouse, 500 Pearl Street, Room

200, New York, New York 10007. No documents or court filings should be sent directly to

Chambers. Copies of correspondence between a Pro Se party and counsel shall not be sent to the

Court.

         The Clerk’s Office is directed to mail a copy of this Order and the attached case

management plan and scheduling order to the Pro Se Plaintiff.

SO ORDERED.

Dated:        August 24, 2020
              New York, New York

                                                        ______________________
                                                        Vernon S. Broderick
                                                        United States District Judge




                                                    2
           Case 1:19-cv-05508-VSB Document 48 Filed 08/24/20 Page 3 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                            :
                                                            :
                                                            :
                                         Plaintiff(s),      :
                                                            :   No. ____-CV- ________ (VSB)
                           -v-                              :
                                                            :   CASE MANAGEMENT PLAN
                                                            :   AND SCHEDULING ORDER
                                                            :
                                         Defendant(s). :
                                                            :
---------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

       Pursuant to Rules 16-26(f) of the Federal Rules of Civil Procedure, the Court hereby
adopts the following Case Management Plan and Scheduling Order:

1.      All parties [consent _____ / do not consent _____] to conducting all further proceedings
        before a United States Magistrate Judge, including motions and trial, pursuant to 28
        U.S.C. § 636(c). The parties are free to withhold consent without adverse substantive
        consequences. [If all consent, the remainder of the Order need not be completed at this
        time.]

2.      The parties [have ____ / have not _____] engaged in settlement discussions.

3.      This case [is _____ / is not _____] to be tried to a jury.

4.      Except as provided by Rule 15 of the Federal Rules of Civil Procedure, no additional
        parties may be joined without leave of the Court.

5.      Except as provided by Rule 15 of the Federal Rules of Civil Procedure, no additional
        causes of action or defenses may be asserted after without leave of the Court.

6.      Initial disclosures pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure shall
        be completed no later than _________________________. [Absent exceptional
        circumstances, within 14 days of the date of the parties’ conference pursuant to Rule
        26(f).]

7.      All fact discovery is to be completed no later than __________________________. [A
        period not to exceed 120 days unless the Court finds that the case presents unique
        complexities or other exceptional circumstances.]

8.      The parties are to conduct discovery in accordance with the Federal Rules of Civil
           Case 1:19-cv-05508-VSB Document 48 Filed 08/24/20 Page 4 of 5




      Procedure and the Local Rules of the Southern District of New York. The following
      interim deadlines may be extended by the parties on consent without application to the
      Court, provided that the parties meet the deadline for completing fact discovery set forth
      in ¶ 7 above.

      a.       Initial requests for production of documents shall be served by ______________.

      b.       Interrogatories shall be served by _______________.

      c.       Depositions shall be completed by _______________.

               i. Absent an agreement between the parties or an order from the Court,
                  depositions are not to be held until all parties have responded to initial
                  requests for document production.

               ii. There is no priority for depositions by reason of a party’s status as a plaintiff
                   or a defendant.

              iii. Absent an agreement between the parties or an order from the Court, non-
                   party depositions shall follow initial party depositions.

      d.       Requests for admissions shall be served no later than _______________.

9.    All expert discovery, including disclosures, reports, production of underlying documents,
      and depositions shall be completed by _________________________. [The parties shall
      be prepared to describe their contemplated expert discovery and the bases for their
      proposed deadlines at the initial conference.]

10.   All discovery shall be completed no later than _______________.

11.   The Court will conduct a post-discovery conference on _________________________ at
      ____________. [To be completed by the Court.] No later than two weeks in advance of
      the conference, the parties are to submit a joint letter updating the Court on the status of
      the case, including but not limited to whether either party intends to file a dispositive
      motion and what efforts the parties have made to settle the action. If either party
      contemplates filing a dispositive motion, the parties should be prepared to discuss a
      briefing schedule at the post-discovery conference.

12.   Unless otherwise ordered by the Court, the joint pretrial order and additional submissions
      required by Rule 6 of the Court’s Individual Rules and Practices shall be due 30 days
      from the close of discovery, or if any dispositive motion is filed, 30 days from the Court’s
      decision on such motion. This case shall be trial ready 60 days from the close of
      discovery or from the Court’s decision on any dispositive motion.




                                                  2
              Case 1:19-cv-05508-VSB Document 48 Filed 08/24/20 Page 5 of 5




13.      Counsel for the parties propose the following alternative dispute resolution mechanism
         for this case:

         a.       _____ Referral to a Magistrate Judge for settlement discussions.

         b.       _____ Referral to the Southern District’s Mediation Program. [Note that all
                  employment discrimination cases, except cases brought under the Fair Labor
                  Standards Act of 1938, 29 U.S.C. § 201 et seq., are designated for automatic
                  referral to the Court’s Alternative Dispute Resolution program of mediation.
                  Accordingly, counsel in such cases should select 13(b).]

         c.       _____ Retention of a private mediator.

         The use of any alternative dispute resolution mechanism does not stay or modify any date
         in this Order.

14.      The parties have conferred and their present best estimate of the length of trial is
         _______________.


SO ORDERED.

Dated:            __________________
                  New York, New York

                                                        ________________________________
                                                        Vernon S. Broderick
                                                        United States District Judge




                                                   3
